DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-41, 43-47, 55-57, 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson et al. (US 2014/0142537 A1).
With regard to claim 40, Gibson discloses A system for containing and measuring a fluid (fig. 3a), the system comprising: a sensing reservoir (117) for containing and measuring a fluid, wherein the sensing reservoir comprises a fluid sensing unit (112) coupled to a reservoir, the fluid sensing unit configured to generate measurement data indicative of a volume of the fluid contained in the reservoir ([0080]); and a computing device in communication with the reservoir, the computing device configured to receive the measurement data (powerhead 50, connected by cable 134).
With regard to claim 41, Gibson discloses wherein the sensing reservoir further comprises a communication module, and the computing device communicates with the sensing reservoir via the communication module (132, [0117]).
With regard to claim 43, Gibson discloses wherein the computing device comprises a processing unit having instructions stored thereon for performing an analysis of the measurement data (132, [0117]).
With regard to claim 44, Gibson discloses wherein the computing device comprises a user interface configured to display the measurement data to a user ([0052]).
With regard to claim 45, Gibson discloses further comprising a remote server in communication with the reservoir or the computing device, the remote server configured to perform one or more of analysis of the measurement data and storage of the measurement data ([0063]).
With regard to claim 46, Gibson discloses A method of measuring a fluid contained in a reservoir, the method comprising:  Page 2 of 6providing a sensing reservoir (117/112, 113) for containing and measuring a fluid, the sensing reservoir comprising a fluid sensing unit (112) coupled to a reservoir; performing a system check to ensure that the sensing reservoir is functioning properly ([0020]); generating measurement data using the fluid sensing unit ([0080]), the measurement data indicative of a volume of the fluid contained in the reservoir ([0080]); and analyzing the measurement data to determine the volume of the fluid contained in the reservoir ([0080]).
With regard to claim 47, Gibson discloses wherein performing the system check comprises taking one or more baseline measurements using the fluid sensing unit ([0024]).
With regard to claim 55, Gibson discloses wherein the fluid sensing unit comprises one or more capacitive sensors (118a-h), and generating measurement data comprises measuring a capacitance of each of the one or more capacitive sensors, the measured capacitance indicative of a level of fluid at each of the one or more capacitive sensors ([0078], [0081]).
With regard to claim 56, Gibson discloses wherein the fluid sensing unit comprises a plurality of fluid sensors, and analyzing the measurement data comprises determining a level of fluid at each of the plurality of fluid sensors, thereby determining a tilt of the sensing reservoir ([0122]).
With regard to claim 57, Gibson discloses wherein analyzing the measurement data comprises calculating a volume of fluid contained in the sensing reservoir based on the measurement data generated by the fluid sensing unit and measurement data generated by one or more reservoir sensors configured to measure one or more of a position, orientation, or motion of the sensing reservoir ([0078], [0081]; [0020] fluid is sensed in the syringe and ready for use).
With regard to claim 60, Gibson discloses further comprising transmitting the measurement data generated using the fluid sensing unit or the volume of the fluid contained in the reservoir to another computing device in communication with the sensing reservoir ([0052], [0063], [0079], [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42, 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2014/0142537 A1) in view of Dias et al. (US 2015/0122688 A1).
With regard to claim 42, 49, 52, and 53, Gibson discloses the claimed invention except for reservoir sensors.
Dias teaches a drug reservoir further comprising reservoir sensors that are configured to measure the orientation of the reservoir ([0018], [0020]) and thereby determining an operating state of the sensing reservoir, being that of a filling/draining satate ([0064], [0065]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with reservoir sensor as taught by Dias for the purpose of ensuring proper usage of the drug and providing further information to the user regarding the reservoir ([0017], [0018], [0020]). 
With regard to claim 50, Gibson discloses the claimed invention except for reservoir sensors.
Dias teaches further comprising determining whether the sensing reservoir is an inactive state based on the one or more of a position, orientation or motion of the sensing reservoir ([0064], [0065]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with reservoir sensor as taught by Dias for the purpose of ensuring proper usage of the drug and providing further information to the user regarding the reservoir ([0017], [0018], [0020]). 
With regard to claim 51, Gibson discloses the claimed invention except for the reservoir sensors. 
Dias teaches further determining whether the sensing reservoir is undergoing excessive motion based on the one or more of a position, orientation, or motion of the sensing reservoir ([0065]). 
With regard to claim 54, Gibson discloses the claimed invention except for reservoir sensors.
Dias teaches wherein the one or more a position, orientation, or motion of the sensing reservoir comprises one or more of a vertical offset or a rotational offset of the sensing reservoir ([0017], [0018], [0020]), and wherein the method further comprises determining whether the sensing reservoir is in an acceptable orientation for generating the measurement data using the fluid sensing unit, based on one ore more of the vertical offset or the rotational offset of the sensing reservoir ([0064]-[0065]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with reservoir sensor as taught by Dias for the purpose of ensuring proper usage of the drug and providing further information to the user regarding the reservoir ([0017], [0018], [0020]). 

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2014/0142537 A1) in view of Whalley et al. (US 2013/0310756 A1). 
With regard to claim 48, Gibson discloses the claimed invention except for performing a system check. 
Whalley teaches wherein performing the system check comprises confirming that the fluid sensing unit is in communication with a processing unit of the sensing reservoir ([0075], ensures the drug delivery device is connected such that the delivery and determination of volume can be sensed).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with the system check as taught by Whalley for the purpose of ensuring the system can be sued before proceeding with delivery of the medication ([0075]). 

Claim(s) 58, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2014/0142537 A1) in view of Uram et al. (US 2014/0336615 A1). 
With regard to claim 58, Gibson discloses the claimed invention except for proximity sensors. 
Uram teaches wherein the sensing reservoir (Fig. 3a, element 90) further comprises one or more proximity sensors (110) configured to detect one or more proximity triggers disposed within a predetermined distance from the one or more proximity sensors, and wherein the method further comprises generating measurement data using the one or more proximity sensors to determine whether the sensing reservoir is coupled to a component comprising the one or more proximity triggers ([0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with the proximity sensors as taught by Uram for the purpose of determining the reservoir is ready to be used in a delivery capacity ([0049]). 
With regard to claim 58, Gibson discloses the claimed invention except for a standby state and measurement state. 
Uram teaches further comprising setting the sensing reservoir in a standby state in response to a determination that the sensing reservoir is not Page 4 of 6coupled to the component ([0049], sensor system determines when a syringe has been connected to the injector system and then reads the reservoir in order to place it in a measurement state, prior to this, the reservoir can be considered in a standby state), and setting the sensing reservoir in a measurement state in response to a determination that the sensing reservoir is coupled to the component ([0049], sensor system determines when a syringe has been connected to the injector system and then reads the reservoir in order to place it in a measurement state, prior to this, the reservoir can be considered in a standby state), wherein steps of performing the system check, generating the measurement data using the fluid sensing unit, and analyzing the measurement data are performed when the sensing reservoir is set in the measurement state ([0049]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gibson with the proximity sensors as taught by Uram for the purpose of determining the reservoir is ready to be used in a delivery capacity ([0049]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,617,805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 40 of the present invention recites similar subject matter as that of claim 1 of U.S. Patent No. 10,617,805 B2 including a sensing reservoir coupled to a fluid sensing unit configured to measure the volume of the fluid contained in the reservoir and a computing device in communication with the reservoir. 
Further dependent claims of the present invention relate to similar subject matter as dependent claims found in U.S. Patent No. 10,617,805 B2 as outlined below. 
Present Invention
U.S. Patent No. 10,617,805 B2
41
1
42
18
43
32
46
34
47
35
48
36
49
37
50
38
51
39
52
40
53
41
54
42
55
43
56
44
57
45
58
46
59
47
60
48



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783